I concur except that the limiting point of payment of interest is not that the bonds are past due or that all interest coupons have been detached but is when any landowner has paid the full proportion of his land's liability for construction costs for which bonds were issued, and interest thereon for 20 years, if the bonds are not sooner retired. If the yearly levy for such construction cost assessments are not sufficient to raise within twenty years his proportion of the original assessment for construction against his land, he must pay interest on the balance thereof until he has paid the proper proportion chargeable against his land. Consequently if herein any of the money in the district's interest account *Page 135 
is of this nature respondent-appellant is entitled to the same. The cause should be remanded for such determination since this is a proceeding for a declaratory judgment and the record is not complete in this regard.